ORDER

GARY P. SULLIVAN, Acting Chief Justice.
COMES NOW, the Fort Peck Court of Appeals and upon Motion for Reconsideration filed on April 14, 1997 by respondent/appellee, orders the following:
1. The Motion for Reconsideration of this Court’s Opinion issued on October 31, 1996, is granted.
2. The sole issue to be decided is: “Whether, under Oregon law, the 1979 ‘ORDER APPROVING AGREEMENT
ESTABLISHING PATERNITY’, issued pursuant to Oregon’s filiation statutes, is modifiable?”
3. In reaching it’s decision on the above cited issue, the Court will consider the following subsidiary issues:
a. Under what authority did the Oregon Court discharge respondent from all future child support liability?
b. What criteria, if any, was to be used by the Juvenile Court, in discharging putative fathers from any and all future child support liability?
c. Does the following language contained in Oregon Code 109.165 provide a statutory answer to the issue under reconsideration?
“Upon motion of either party the court may set aside, alter or modify so much of the decree as may provide for the support of the minor child or child attending school. As to any installment or payment of money which has accrued up to the time either party files a motion to set aside, alter or modify the decree, the decree is final and the court does not have the power to change it. A child attending school is a party for purposes of this section.”
4. Respondent/appellee and Petitioner/appellant shall brief the issue presented herein and address each of the subsidiary issues, citing relevant authority under Oregon law. Respondent/Appellee’s brief shall be filed in this Court and served on opposing counsel not later than October 12, 1997. Petitioner/appellant’s brief shall be filed and served on opposing counsel not later than October 26, 1997. No extensions to file briefs will be granted absent substantial good came. A copy of each brief shall also be mailed to each Justice of this Court at the address shown on the proof of service attached to this Order.
*1165. After reviewing the briefs, the Court will decide whether further Oral Arguments will be ordered.
IT IS SO ORDERED.